Exhibit 10.41

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, effective as of the 1st day of February 2004, by and between
GETTY IMAGES, INC., a Delaware corporation (the “Company”), whose principal
executive offices are located at 601 N. 34th Street, Seattle, WA 98103, and
JONATHAN D. KLEIN, an individual (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive is presently serving as President and Chief Executive
Officer of the Company; and

 

WHEREAS, in connection with his performance of services in the United States and
elsewhere, the Company seeks to continue to employ the Executive and the
Executive seeks to continue to be employed by the Company; and

 

WHEREAS, both parties desire that the terms and conditions of the Executive’s
employment with the Company be governed by the terms and conditions hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

1. Employment and Duties.

 

(a) General. The Company hereby continues to employ the Executive, effective as
of the date set forth above (the “Effective Date”), and the Executive’s period
of continuous employment for statutory purposes began on 14 March, 1995, and the
Executive agrees upon the terms and conditions herein set forth to continue to
serve as President and Chief Executive Officer of the Company and shall perform
all duties customarily appurtenant to such position. In such capacity, the
Executive shall report directly and only to the Board of Directors of the
Company (the “Board”). The Executive’s principal place of business shall be 601
N. 34th Street, Seattle, Washington 98103 or such other address as the Company
may specify from time to time.

 

(b) Services and Duties. For so long as the Executive is employed by the Company
hereunder, and except as otherwise expressly provided in Section 1(c) below, the
Executive shall devote his full business time to the performance of his duties
hereunder; shall faithfully serve the Company; shall in all material respects
conform to and comply with the lawful and good faith directions and instructions
given to him by the Board as the same are consistent with his status and the
term hereof; and shall use his best efforts to promote and serve the interests
of the Company. Specifically, the Executive shall



--------------------------------------------------------------------------------

be solely responsible for the day-to-day operational management of the Company,
its subsidiaries and affiliates (hereinafter, collectively the “Group”),
provision of operational direction to the Executive Committee (“EC”) of the
Company, and oversight of corporate, operations, sales, marketing, finance, and
management of the EC. All employees of the Group (other than the Chairman) shall
report, either directly or indirectly, to the Executive.

 

(c) No Other Employment. Except as provided below, for so long as the Executive
is employed by the Company, he shall not, directly or indirectly, render
services to any other person or organization for which he receives compensation
without the prior approval of the Board. No such approval will be required if
the Executive seeks to perform inconsequential services without direct
compensation therefor in connection with the management of personal investments
or in connection with the performance of charitable and civic activities,
provided that such activities do not contravene the provisions of Section 6
hereof.

 

(d) Board Membership. The Executive shall be a member of the Board. During the
Term (as defined in Section 2 below) and for such additional period so that the
Executive may continue as a director of the Company until the fourth anniversary
of the earlier of the expiration of the Term or the termination of Executive’s
employment with the Company (by either the Executive or the Company), the
Company shall nominate the Executive, if alive, for reelection to the Board and
shall use best efforts to cause the Executive to be elected to such term.

 

(e) Payment for Services to be Performed; Obligations. Compensation to be paid
under this Agreement shall be made with regard to all the Executive’s services
to be provided to the Group globally.

 

2. Term of Employment. The term of the Executive’s employment under this
Agreement (the “Term”) shall commence on the Effective Date and continue until
the second anniversary date of the Effective Date. Thereafter, the Term shall
continue until it is terminated by either party giving the other at least twelve
months’ written notice of termination of the Term, with no such notice to be
given so as to expire before the third anniversary of the Effective Date. For
the avoidance of doubt, the Term includes the twelve-month notice period.

 

3. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for all services rendered
hereunder:

 

(a) Salary. The Company shall pay to the Executive an annual salary (the
“Salary”) at the initial rate of Nine Hundred Fifty Thousand Dollars ($950,000),
payable to the Executive in accordance with the normal payroll practices of the
Company for its executive officers as are in effect from time to time. The
amount of the Executive’s

 

Page 2 of 16



--------------------------------------------------------------------------------

Salary shall be reviewed annually by the Board on or about April 1 of each year
during the Term beginning in the 2005 calendar year and may be increased, but
not decreased below such amount, on the basis of such review and then-current
market practices.

 

(b) Annual Bonus. The Executive shall be eligible for each calendar year
thereafter that begins with the Term to participate in an annual incentive bonus
program established by the Company in accordance with the policies of the Group
and subject to such terms, conditions and performance targets as may be approved
annually by the Compensation Committee of the Board (the “Compensation
Committee”). Under the terms of the annual incentive bonus program, the
Executive will be afforded the opportunity to earn up to seventy percent (70%)
of his Salary (the “Bonus”) in effect for the applicable calendar year. It is
open to the Compensation Committee to pay a bonus in excess of the seventy
percent (70%) referred to above.

 

(c) Options. Unless provided otherwise in the applicable stock option award
agreement or any amendment thereto (including, without limitation, the letter
amendment dated October 30, 2001 attached as Exhibit A):

 

(i) Termination for Cause or Resignation without Good Reason. In the event that
the Executive ceases to be an employee of the Company because he is terminated
for Cause or resigns without Good Reason (as each such term is defined below),
the Executive shall be entitled to retain and exercise the then-vested portion
of all options for the remainder of their respective terms as if he had remained
an employee of the Company, but the unvested portion of all options shall lapse.

 

(ii) Change in Control. In the event of a Change of Control (defined as it is
for purposes of the Amended and Restated Getty Images, Inc. 1998 Stock Incentive
Plan), all unvested options then outstanding shall become fully exercisable as
of the date of the Change in Control, whether or not then exercisable, and shall
remain exercisable for a period of twelve (12) months following the Change in
Control, provided, however, that no stock option shall be exercisable after the
expiration of ten (10) years after the date the stock option award was granted
(or any earlier expiration period as stated in the applicable award agreement).

 

(iii) Death or Disability. In the event of the Executive’s death or Disability
(as defined below), the vesting of all unvested options shall accelerate and all
options shall become immediately exercisable and shall remain exercisable for a
period of twelve (12) months following the Executive’s death or Disability,
provided, however, that no stock option shall be exercisable after the
expiration of ten (10) years after the date the stock option award was granted
(or any earlier expiration period as stated in the applicable award agreement).

 

(iv) All Other Circumstances. In the event that the Executive ceases to be an
employee of the Company for any reason other than those set forth in clauses (i)
through (iii) of this Section 3(c), the vesting of all unvested stock options
shall

 

Page 3 of 16



--------------------------------------------------------------------------------

accelerate and shall become immediately exercisable and the Executive shall be
entitled to retain all unexercised options, for the remainder of their
respective terms, as if he had remained an employee of the Company.

 

(d) Life Insurance. During the Term, the Company shall maintain a life insurance
policy on the life of the Executive for the benefit of the Executive’s estate
providing a benefit equal to Three Million Two Hundred Thousand Dollars
($3,200,000). The Executive also will be eligible to participate in any other
life insurance or death benefit plan adopted by the Company for its senior
executives, provided that Executive’s benefits under any such plan will be
consistent with his position with the Company.

 

(e) Expenses. The Company acknowledges that the successful operation of its
business may require the Executive to incur reasonable business expenses while
rendering services to the Company for such things as business travel, lodging,
meals and other business expenses. The Executive shall be reimbursed by the
Company for such expenses after presentation of appropriate receipts and
statements, according to the procedures established by the Company. The Company
expressly agrees that it will reimburse the Executive for his business class
airfare on international flights which are over five (5) hours in duration taken
in connection with Company business. The Company also agrees that, in the event
that the Executive is required to travel abroad in connection with the
performance of his duties hereunder for a period in excess of two (2) weeks, the
Company will reimburse the Executive for the airfare, hotel and other
transportation expenses of his spouse and minor children so that they may
accompany him on such trip. In the absence of fraud, it is acknowledged that
breach of this clause will not be deemed a material breach of a material term of
this Agreement.

 

(f) Long-Term Incentive Program. During the Term, the Executive shall
participate in all long-term incentive plans and programs of the Group that are
applicable to its senior officers in accordance with their terms and in a manner
consistent with his position with the Company.

 

(g) Vacation. The Company shall provide Executive no less than thirty (30) days
vacation with pay during each year of his employment under this Agreement.
Additional vacation may be earned based upon Executive’s length of service
according to the Company’s policies. Earned but unused vacation also may be
accumulated and carried over. In the event Executive ceases to be an employee of
the Company for any reason, he shall be paid in lieu of accumulated vacation
days.

 

(h) Company Automobile. During the Term, the Company will provide the Executive
with an automobile of such make and model as the Board deems appropriate and
suitable for his status with the Company and will reimburse the Executive for
all costs and expenses incurred by the Executive in connection with the use of
that vehicle.

 

Page 4 of 16



--------------------------------------------------------------------------------

(i) Other Specific Benefits and Perquisites. The Company shall install and pay
the rental and unit charges attributable to a dedicated business telephone
and/or DSL line at his homes. During the Term, the Company shall also pay for
the Executive’s purchase, line charges, rental and unit charges for three mobile
phones. The Company shall provide the Executive with a fax machine, computer
modem and DSL line at the Executive’s homes and suitable desktop and laptop
computers, as well as all ancillary equipment and maintenance therefor. In
addition, the Company will pay for the cost of the Executive’s membership and
those of his family to appropriate clubs, associations (including the American
Automobile Association) and will also pay the subscriptions to the internet
service providers of his choice, and such professional memberships, magazines
and journals as are appropriate to his duties under this Agreement. The Company
also shall provide home security systems in accordance with its policy or
practice for other senior executives at his homes. Due to the position of the
Executive, the Company may be required to provide security over and above that
provided to other senior executives. In this event, these costs will also be
borne by the Company. The Executive will also be entitled to an annual medical
examination paid for by the Company. The Executive and the Chairman of the
Compensation Committee of the Company shall agree to any additions to the
benefits to be provided to the Executive pursuant to this Section 3(i).

 

(j) Medical and Other Related Benefits. The Company shall provide the Executive
with group disability and health insurance benefits, as well as holiday, and
sick leave benefits, consistent with those granted to CEOs of companies of the
size and nature of the Company. Executive will be eligible to participate in any
deferred compensation plan adopted by the Company for its senior executives,
provided that Executive’s benefits under any such plan will be consistent with
those granted to CEOs of companies of the size and nature of the Company.

 

4. Termination of Employment. Subject to the notice and other provisions of this
Section 4, as well as in Section 5.13 of the Bylaws of the Company, the Company
shall have the right to terminate the Executive’s employment hereunder, and he
shall have the right to resign, at any time for any reason or for no stated
reason.

 

(a) Termination for Cause; Resignation Without Good Reason.

 

(i) If, prior to the expiration of the Term, the Executive’s employment is
terminated by the Company for Cause or if the Executive resigns from his
employment hereunder other than for Good Reason, he shall be entitled to payment
of the pro rata portion of his Salary through and including the date of
termination or resignation as well as any unreimbursed expenses. Except to the
extent required by the terms of any applicable compensation or benefit plan or
program or as otherwise required by applicable law, the Executive shall have no
rights under this Agreement or otherwise to receive any other compensation or to
participate in any other plan, program or arrangement after such termination or
resignation of employment with respect to the year of such termination or
resignation and later years, provided, however, that Section 3(c) shall govern
the

 

Page 5 of 16



--------------------------------------------------------------------------------

Executive’s stock options. In the event of a termination under this Section
4(a), the Company will continue to provide the benefits and insurance provided
for in Sections 3(d), 3(f), 3(g), 3(h), 3(i) and 3(j) for a period of six months
following the termination.

 

(ii) Termination for “Cause” shall mean termination of the Executive’s
employment with the Company because of (A) willful, material or persistently
repeated non-performance of the Executive’s duties to the Company (other than by
reason of the incapacity of the Executive due to physical or mental disability)
after notice by the Board of such failure and the Executive’s non-performance
and continued, willful, material or persistent repeated non-performance after
such notice, (B) the indictment of the Executive for a felony offense, (C) the
commission by the Executive of fraud against the Group or any willful misconduct
that brings the reputation of the Company into serious disrepute or causes the
Executive to cease to be able to perform his duties, or (D) any other material
breach by the Executive of any material term of this Agreement.

 

(iii) Termination of the Executive’s employment for Cause shall be communicated
by delivery to the Executive of a written notice from the Company stating that
the Executive has been terminated for Cause, specifying the particulars thereof
and the effective date of such termination. The date of a resignation by the
Executive without Good Reason shall be the date specified in a written notice of
resignation from the Executive to the Company. The Executive shall provide at
least 30 days’ advance written notice of resignation without Good Reason.

 

(b) Involuntary Termination.

 

(i) If, prior to the expiration of the Term, the Company terminates the
Executive’s employment for any reason other than Disability or Cause or
Executive resigns from his employment hereunder for Good Reason (collectively
hereinafter referred to as an “Involuntary Termination”), the Company shall pay
to the Executive his Salary and accrued Bonus (for purposes of this Agreement,
“accrued Bonus” shall be determined based on the maximum amount for which the
Executive is eligible under this Agreement prorated using the number of days in
the applicable calendar year that the Executive was employed by the Company and
the applicable performance criteria under the bonus plan, in each case through
the date of termination or resignation), as well as any unreimbursed expenses,
including any benefits hereunder. In addition, the Company shall pay to the
Executive as severance (the “Severance Payments”) within thirty (30) days after
the date of termination a lump sum payment in an amount equal to the sum of his
Salary at the rate in effect immediately prior to such Involuntary Termination,
plus his maximum Bonus as described in Section 3(b), and benefits as described
in Sections 3(d), 3(f), 3(g),3(h), 3(i) and 3(j), in each case, for the
remainder of the Term. The treatment of the Executive’s stock options shall be
governed by Section 3(c) of this Agreement.

 

(ii) Resignation for “Good Reason” shall mean resignation by Executive because
of (A) an adverse and material change in the Executive’s duties, titles or
reporting responsibilities, (B) a material breach by the Company of any term of
the

 

Page 6 of 16



--------------------------------------------------------------------------------

Agreement, (C) a reduction in the Executive’s Salary or bonus opportunity or the
failure of the Company to pay the Executive any material amount of compensation
when due, (D) failure by the Company to nominate the Executive for reelection to
the Board during the Term, (E) the failure of the Executive to be reelected to
the Board during the Term, (F) a Change of Control (defined as it is for
purposes of the Amended and Restated Getty Images, Inc. 1998 Stock Incentive
Plan), or (G) a relocation of the Executive’s principal place of business
without his prior written consent. The Company shall have 30 business days from
the date of receipt of such notice to effect a cure of the material breach
described therein and, upon cure thereof by the Company to the reasonable
satisfaction of the Executive, such material breach shall no longer constitute
Good Reason for purposes of this Agreement. If Executive resigns more than two
years after the Effective Date, the resignation shall be treated as being for
“Good Reason” unless the Company establishes that it was for a reason other than
one of those set forth in subsections (A) through (H) of this Section 4(b)(ii).

 

(iii) The date of termination of employment without Cause shall be the date
specified in a written notice of termination to the Executive. The date of
resignation for Good Reason shall be the date specified in a written notice of
resignation from the Executive to the Company; provided, however, that no such
written notice shall be effective unless the cure period specified in Section
4(b)(ii) above has expired without the Company having corrected, to the
reasonable satisfaction of the Executive, the event or events subject to cure.

 

(c) Termination following a Change of Control. In the event of a Change in
Control (defined as it is for purposes of the Amended and Restated Getty Images,
Inc. 1998 Stock Incentive Plan), the Executive shall have the right to resign
his employment with the Company and will be entitled to receive within thirty
(30) days a lump sum payment in an amount equal to the Executive’s Salary, at
the rate in effect immediately prior to such Involuntary Termination, plus his
maximum Bonus as described in Section 3(b), and benefits as described in
Sections 3(d), 3(f), 3(g), 3(h), 3(i) and 3(j), in each case, for the remainder
of the Term. The treatment of the Executive’s stock options shall be governed by
Section 3(c)(ii) of this Agreement.

 

(d) Termination Due to Disability. In the event of the Executive’s Disability
(as hereinafter defined), the Company shall be entitled to terminate his
employment on providing the Executive with six months’ prior written notice. If
the Company terminates the Executive’s employment due to Disability, the
Executive shall be entitled to receive, for the remainder of the Term, his
Salary, at the rate in effect immediately prior to the Disability, plus his
maximum Bonus as described in Section 3(b), and benefits as described in
Sections 3(d), 3(f), 3(g), 3(h), 3(i) and 3(j), in each case for the remainder
of the Term, less any amounts paid to the Executive under any disability plan of
the Company. The treatment of the Executive’s stock options shall be governed by
Section 3(c) of this Agreement. As used in Sections 4(d) and 3(c), the term
“Disability” shall mean a physical or mental incapacity that substantially
prevents the Executive from performing

 

Page 7 of 16



--------------------------------------------------------------------------------

his duties hereunder and that has continued for at least six of the last twelve
months and that can reasonably be expected to continue indefinitely. Any dispute
as to whether or not the Executive is disabled within the meaning of the
preceding sentence shall be resolved by a physician reasonably satisfactory to
the Executive and the Company, and the determination of such physician shall be
final and binding upon both the Executive and the Company.

 

(e) Death. In the event of the Executive’s death, the Executive’s Beneficiary
shall be entitled to receive within thirty (30) days a lump sum payment in an
amount equal to the Executive’s Salary, at the rate in effect immediately prior
to his death, plus his maximum Bonus as described in Section 3(b), and benefits
as described in Sections 3(d), 3(f), 3(g), 3(h), 3(i) and 3(j), in each case for
the remainder of the Term, less any death benefits which are provided to the
Executive’s Beneficiary under the terms of any plan, program or arrangement for
the benefit of the Executive at the time of death. The treatment of the
Executive’s stock options shall be governed by Section 3(c) of this Agreement.

 

(f) Beneficiary. For purposes of this agreement, “Beneficiary” shall mean the
person or persons designated in writing by the Executive to receive benefits
under a plan, program or arrangement or to receive the balance of the Severance
Payments, if any, in the event of the Executive’s death, or, if no such person
or persons are designated by the Executive, the Executive’s estate. No
beneficiary designation shall be effective unless it is in writing and received
by the Company prior to the date of the Executive’s death.

 

5. Limitation on Payments.

 

Notwithstanding anything herein to the contrary, if any of the payments or
benefits hereunder or under any other plan, agreement or arrangement would
constitute a “parachute payment” (as defined in Section 280G(b)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”)) with respect to
Executive, then the aggregate of the amounts constituting the parachute payment
shall be reduced to an amount that will equal three times the base amount, less
One Dollar ($1.00). The determinations to be made with respect to this Section 5
shall be made by an independent accounting firm of national standing (other than
the Company’s regular auditors). The accounting firm shall be paid by the
Company for its services performed hereunder.

 

6. Protection of the Company’s Interests.

 

(a) No Competing Employment. For so long as the Executive is employed by the
Company and, in circumstances where the Executive receives a payment pursuant to
Section 4(b), 4(c) or 4(d) or his employment is terminated for Cause, but in no
other circumstances, and continuing for the remainder of the Term (such period
being referred to hereinafter as the “Restricted Period”), the Executive shall
not, without the prior written consent of the Board, directly or indirectly, own
an interest in, manage,

 

Page 8 of 16



--------------------------------------------------------------------------------

operate, join, control, lend money or render financial or other assistance to or
participate in or be connected with, as an officer, executive, partner,
stockholder, consultant or otherwise, any individual, partnership, firm,
corporation or other business organization or entity that competes with the
Group by providing any goods or services provided or under development by the
Group at the effective date of the Executive’s termination of employment under
this Agreement; provided, however, that this Section 6(a) shall not prescribe
the Executive’s ownership, either directly or indirectly, of either less than
five percent of any class of securities which are listed on a national
securities exchange or quoted on the automated quotation system of the National
Association of Securities Dealers, Inc. or any limited partnership investment
over which the Executive has no control.

 

(b) No Interference. During the Restricted Period, in circumstances where the
Executive receives a payment pursuant to Section 4(b), 4(c) or 4(d) or his
employment is terminated for Cause, and in no other circumstances, the Executive
shall not, whether for his own account or for the account of any other
individual, partnership, firm, corporation or other business organization (other
than the Company), intentionally solicit, endeavor to entice away from the Group
or otherwise interfere with the relationship of the Group with, any key person
or team who is employed by or otherwise engaged to perform services for the
Group or any key person or team or entity who is, or was within the then most
recent twelve-month period, a customer, client or supplier of the Group.

 

(c) Secrecy. The Executive recognizes that the services to be performed by him
hereunder are special, unique and extraordinary in that, by reason of his
employment hereunder, he may acquire confidential information and trade secrets
concerning the operation of the Group, the use or disclosure of which could
cause the Group substantial losses and damages which could not be readily
calculated and for which no remedy at law would be adequate. Accordingly, the
Executive covenants and agrees with the Company that he will not at any time,
except in performance of the Executive’s obligations to the Company hereunder or
with the prior written consent of the Board, directly or indirectly disclose to
any person any secret or confidential information that he may learn or has
learned by reason of his association with the Group. The term “confidential
information” means any information not previously disclosed to the public or to
the trade by the Group with respect to the Group’s, or any of its affiliates’ or
subsidiaries’, products, facilities and methods, trade secrets and other
intellectual property, systems, procedures, manuals, confidential reports,
product price lists, customer lists, financial information (including the
revenues, costs or profits associated with any of the Group’s products),
business plans, prospects or opportunities.

 

(d) Exclusive Property. The Executive confirms that all confidential information
is and shall remain the exclusive property of the Group. All business records,
papers and documents kept or made by the Executive relating to the business of
the Group shall be and remain the property of the Group. Upon the termination of
his employment with the Company or upon the request of the Company at any time,
the Executive shall

 

Page 9 of 16



--------------------------------------------------------------------------------

promptly deliver to the Company, and shall not without the consent of the Board
retain copies of, any written materials not previously made available to the
public, or records and documents made by the Executive or coming into his
possession concerning the business or affairs of the Group; provided, however,
that subsequent to any such termination, the Company shall provide the Executive
with copies (the cost of which shall be borne by the Executive) of any documents
which are requested by the Executive and which the Executive has determined in
good faith are (i) required to establish a defense to a claim that the Executive
has not complied with his duties hereunder or (ii) necessary to the Executive in
order to comply with applicable law.

 

(e) Assignment of Developments. All “Developments” (as defined below) that were
or are at any time made, conceived or suggested by Executive, whether acting
alone or in conjunction with others, during Executive’s employment with the
Group shall be the sole and absolute property of the Group, free of any reserved
or other rights of any kind on the part of Executive. During Executive’s
employment and, if such Developments were made, conceived or suggested by
Executive during his employment with the Group, thereafter, Executive shall
promptly make full disclosure of any such Developments to the Group and, at the
Group’s cost and expense, do all acts and things (including, among others, the
execution and delivery under oath of patent and copyright applications and
instruments of assignment) deemed by the Group to be necessary or desirable at
any time in order to effect the full assignment to the Group of Executive’s
right and title, if any, to such Developments. For purposes of this Agreement,
the term “Developments” shall mean all data, discoveries, findings, reports,
designs, inventions, improvements, methods, practices, techniques, developments,
programs, concepts, and ideas, whether or not patentable, relating to the
activities of the Group of which Executive is as of the date of this Agreement
aware or of which Executive becomes aware at any time during the Term, excluding
any Development for which no equipment, supplies, facilities or confidential
information of the Group was used and which was developed entirely on
Executive’s own time, unless (i) the Development relates directly to the
business of the Group, (ii) the Development relates to actual or demonstrably
anticipated research or development of the Group, or (iii) the Development
results from any work performed by Executive for the Group (the foregoing is
agreed to satisfy the written notice and other requirements of Section 49.44.140
of the Revised Code of Washington).

 

(f) Injunctive Relief. Without intending to limit the remedies available to the
Company, the Executive acknowledges that a breach of any of the covenants
contained in this Section 6 may result in material irreparable injury to the
Group for which there is no adequate remedy at law, that it will not be possible
to measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, the Company shall be entitled to obtain a temporary
restraining order and/or a preliminary or permanent injunction restraining the
Executive from engaging in activities prohibited by this Section 6 or such other
relief as may be required to specifically enforce any of the covenants in this
Section 6. Without intending to limit the remedies available to the Executive,
the Executive shall be entitled to seek specific performance of the Company’s
obligations under this Agreement.

 

Page 10 of 16



--------------------------------------------------------------------------------

(g) Compliance. The Executive shall during the continuance of his employment
comply (and shall procure that his spouse or partner and his minor children
shall comply) with all applicable rules of law, stock exchange regulations and
codes of conduct applicable to employees, officers and directors of the Company
and the Group for the time being in force in relation to dealings in the shares,
debentures and other securities of the Company or any unpublished share price
sensitive information affecting the securities of any other company with which
the Company has dealings (provided that the Executive shall be entitled to
exercise any options granted to him under any share option scheme established by
the Company or any member of the Group, subject to the rules of such scheme).

 

(h) Foreign Compliance. The Executive shall in relation to any dealings in
securities of overseas companies comply with all laws of any foreign state
affecting dealings in the securities of such companies and all regulations of
any relevant stock exchanges on which such dealings take place.

 

(i) Company Policy. During the continuance of his employment the Executive shall
observe the terms of any policy issued by the Company in relation to payments,
rebates, discounts, gifts, entertainment or other benefits from any third party
in respect of any business transacted or proposed to be transacted (whether or
not by him) by or on behalf of the Company or any member of the Group.

 

7. General Provisions.

 

(a) Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets made, to assure payment. The
Executive shall have no right, title or interest whatever in or to any
investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such rights shall be no greater than the
right of an unsecured creditor of the Company; provided, however, that this
provision shall not be deemed to waive or abrogate any preferential or other
rights to payment accruing to the Executive under applicable bankruptcy laws by
virtue of the Executive’s status as an executive of the Company.

 

(b) No Other Severance Benefits. Except as specifically set forth in this
Agreement, the Executive covenants and agrees that he shall not be entitled to
any other form of severance benefits from the Company, including, without
limitation, benefits otherwise payable under any of the Company’s regular
severance policies, in the event his employment hereunder ends for any reason,
and, except with respect to obligations of the

 

Page 11 of 16



--------------------------------------------------------------------------------

Company expressly provided for herein, the Executive unconditionally releases
the Company and its subsidiaries and affiliates, and their respective directors,
officers, executives and stockholders, or any of them, from any and all claims,
liabilities or obligations under this Agreement or under any severance or
termination arrangements of the Company or any of its subsidiaries or affiliates
for compensation or benefits in connection with his employment or the
termination thereof.

 

(c) Tax Withholding and Gross-Up. Payments to the Executive of all compensation
contemplated under this Agreement shall be subject to all applicable tax
withholding. If it is determined that any payment made or benefit provided to
Executive pursuant to Section 3(d), 3(e), 3(h), 3(i) or 3(j) is subject to any
income tax payable under any United States federal, state, local or other law,
the Executive shall receive a tax gross-up payment with respect to such taxes.
The tax gross-up payment will be an amount such that, after payment of taxes on
such payment, there remains a balance sufficient to pay the taxes being
reimbursed. Any such tax gross-up payments will be made at the time Executive’s
US federal income tax return for the applicable calendar year is filed.

 

(d) Notices. Any notice hereunder by either party to the other shall be given in
writing by personal delivery, or certified mail, return receipt requested, or
(if to the Company) by facsimile, in any case delivered to the applicable
address set forth below:

 

(i) To the Company:

  

Getty Images, Inc.

    

Attn: General Counsel

    

601 N. 34th Street

    

Seattle, Washington 98103

    

Facsimile 1-206-925-5623

(ii) To the Executive:

  

Jonathan D. Klein

 

or to such other persons or other addresses as either party may specify to the
other in writing.

 

(e) Representation by the Executive. The Executive represents and warrants that
his entering into this Agreement does not, and that his performance under this
Agreement and consummation of the transactions contemplated hereby will not,
violate the provisions of any agreement or instrument to which the Executive is
a party, or any decree, judgment or order to which the Executive is subject, and
that this Agreement constitutes a valid and binding obligation of the Executive
in accordance with its terms. Breach of this representation will render all of
the Company’s obligations under this Agreement void ab initio.

 

Page 12 of 16



--------------------------------------------------------------------------------

(f) Limited Waiver. The waiver by the Company or the Executive of a violation of
any of the provisions of this Agreement, whether express or implied, shall not
operate or be construed as a waiver of any subsequent violation of any such
provision.

 

(g) Assignment; Assumption of Agreement. No right, benefit or interest hereunder
shall be subject to assignment, encumbrance, charge, pledge, hypothecation or
setoff by the Executive in respect of any claim, debt, obligation or similar
process. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to assume expressly and to agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

 

(h) Amendment; Actions by the Company. This Agreement may not be amended,
modified or canceled except by written agreement of the Executive and the
Company. Any and all determinations, judgments, reviews, verifications,
adjustments, approvals, consents, waivers or other actions of the Company
required or permitted under this Agreement shall be effective only if undertaken
by the Company pursuant to authority granted by a resolution duly adopted by the
Board; provided, however, that by resolution duly adopted in accordance with
this Section 7(h), the Board may delegate its responsibilities hereunder to one
or more of its members other than the Executive.

 

(i) Severability. If any term or provision hereof is determined to be invalid or
unenforceable in a final court or arbitration proceeding, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) the invalid or
unenforceable term or provision shall be deemed replaced by a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision.

 

(j) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington (determined without regard
to the choice of law provisions thereof).

 

(k) Entire Agreement. This Agreement, the Board Representation Agreement dated
as of October 1, 2001 and the resolution of the Company’s Board of Directors
approving the Company’s execution of this Agreement and the Board Representation
Agreement set forth the entire agreement and understanding of the parties hereto
with respect to the matters covered hereby and supersedes all prior agreements
and understandings of the parties with respect to the subject matter hereof.

 

(l) Headings. The headings and captions of the sections of this Agreement are
included solely for convenience of reference and shall not control the meaning
or interpretation of any provisions of this Agreement.

 

Page 13 of 16



--------------------------------------------------------------------------------

(m) Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first written above.

 

GETTY IMAGES, INC.

By:

 

/S/ ANDREW S. GARB

--------------------------------------------------------------------------------

Name:

 

Andrew S. Garb

Title:

 

Chairman of the Compensation Committee of

the Board of Directors

EXECUTIVE

By:

 

/S/ JONATHAN D. KLEIN

--------------------------------------------------------------------------------

   

Jonathan D. Klein

 

Page 14 of 16



--------------------------------------------------------------------------------

EXHIBIT A

 

October 30, 2001

 

Mr. Jonathan D. Klein

 

Dear Jonathan:

 

Re:    Vesting of Stock Options

 

This letter is to confirm the amendments to all of your stock option award
agreements (with the exception of the options awarded to you on October 15, 2001
and on November 3, 1998) under the Getty Images, Inc. 1998 Stock Incentive Plan
and under the Getty Communications plc Executive Share Option Plan.
Specifically, this is to confirm that each of those option award agreements
(excepting the October 15, 2001 and November 3, 1998 option award agreements)
will be amended as follows:

 

  (a) All options are fully vested and exercisable with effect from October 25,
2001, and

 

  (b) The options may be exercised until the earlier of (i) four (4) years
following your separation from employment with Getty Images (including your
service as a member of the Board of Directors), and (ii) the expiry date of each
award as set forth in the relevant award agreement (typically, ten (10) years
from the date of the award).

 

For the avoidance of doubt, as at October 25, 2001 the status of your stock
option grants is as follows:

 

Award Date

--------------------------------------------------------------------------------

   Shares


--------------------------------------------------------------------------------

   Strike Price


--------------------------------------------------------------------------------

   Exercised


--------------------------------------------------------------------------------

   Unvested


--------------------------------------------------------------------------------

   Vested and
Exercisable


--------------------------------------------------------------------------------

July 2, 1996

   615,900    $ 10.00    577,500    0    38,490

July 2, 1996

   307,995    $ 16.10    0    0    307,995

Feb. 9, 1998

   45,000    $ 20.91    0    0    45,000

Feb. 9, 1998

   300,000    $ 20.91    0    0    300,000

Feb. 9, 1998

   200,000    $ 20.91    0    0    200,000

Feb. 9, 1998

   30,000    $ 20.91    0    0    30,000

Nov. 3, 1998

   60,000    $ 13.32    0    16,250    43,750

Nov. 3, 1998

   40,000    $ 13.32    0    10,833    29,167

Oct. 22, 1999

   15,000    $ 19.07    0    0    15,000

May 24, 2000

   400,000    $ 28.63    0    0    400,000

March 30, 2001

   50,000    $ 16.85    0    0    50,000

May 7, 2001

   232,000    $ 25.43    0    0    232,000

June 26, 2001

   170,000    $ 25.43    0    0    170,000

Oct. 15, 2001

   50,000    $ 12.41    0    50,000    0     

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

TOTAL

   2,515,985           577,500    77,083    1,861,402     

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

 

Page 15 of 16



--------------------------------------------------------------------------------

Mr. Jonathan D. Klein

October 30, 2001

Page 2

 

All other terms of your stock option award agreements remain unchanged.

 

Attached please find the schedule retained by the Company also evidencing the
arrangements set out above.

 

Please confirm that your agreement with the contents of this letter by signing
both originals and returning one original to me. You may keep one original for
your files.

 

Sincerely yours,

/S/ ANDREW S. GARB

--------------------------------------------------------------------------------

Andrew S. Garb

Chairman of the Compensation Committee

of the Board of Directors

ACCEPTED AND AGREED:

/S/ JONATHAN D. KLEIN

--------------------------------------------------------------------------------

Jonathan D. Klein

 

Page 16 of 16